EXECUTION COPY

 

Exhibit 10.2

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

PLACES WHERE INFORMATION HAS BEEN REDACTED HAVE BEEN

 

MARKED WITH (*******)

SERVICES AGREEMENT

 

BY AND AMONG

 

SBC COMMUNICATIONS INC.

 

AT&T CORP.

 

and

 

TIME WARNER TELECOM HOLDINGS INC.

 

--------------------------------------------------------------------------------

 

June 1, 2005

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and TWTC.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I

  

DEFINITIONS

   4

Article II

  

EFFECTIVE DATE AND TERM

   6

2.1

  

Effective Date and Term

   6

Article III

  

AT&T/TWTC Agreement

   6

3.1

  

Amendments

   6

3.2

  

SBC and Cingular Purchases

   8

Article IV

  

FACILITIES INFORMATION, JOINT PLANNING DISCUSSIONS AND USE OF FACILITIES

   9

4.1

  

Facilities Information

   9

4.2

  

Joint Planning Discussions

   9

4.3

  

Use of Facilities

   9

Article V

  

PRESS RELEASE

   10

5.1

  

Press Release

   10

Article VI

  

TERMINATION

   10

6.1

  

Termination by Mutual Consent

   10

6.2

  

Termination by Either Party

   10

6.3

  

Termination of Merger Agreement

   11

6.4

  

Change in Control Event

   11

6.5

  

Termination of AT&T/TWTC Agreement

   11

Article VII

  

REPRESENTATIONS AND WARRANTIES

   11

7.1

  

Standing and Authority

   11

Article VIII

  

GENERAL

   12

8.1

  

Amendment

   12

8.2

  

Assignment

   12

8.3

  

Notices

   12

8.4

  

Costs, Expenses and Attorneys’ Fees

   13

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and TWTC.



--------------------------------------------------------------------------------

8.5

  

Dispute Resolution

   13

8.6

  

Entire Agreement; Further Agreements

   14

8.7

  

Execution

   14

8.8

  

Consent or Agreement

   14

8.9

  

Governing Law

   14

8.10

  

No Waiver

   14

8.11

  

Nonexclusive Dealings

   14

8.12

  

Rules of Construction

   14

8.13

  

Severability

   15

8.14

  

Third Party Beneficiaries; Disclaimer of Agency

   15

 

Schedules

 

Schedule 1    Change of Control Acquirors

 

Exhibits

 

Exhibit A    Form of Press Release Exhibit B    SBC Affiliates

 

[remainder of page intentionally left blank]

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and TWTC.

 

2



--------------------------------------------------------------------------------

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”), dated as of June 1, 2005, and
effective pursuant to Section 2.1 hereof, is made by and among SBC
Communications Inc. a holding company formed under the laws of the State of
Delaware (acting on behalf of its operating Affiliates, “SBC”), AT&T Corp., a
New York corporation (including its Affiliates, “AT&T”), and Time Warner Telecom
Holdings Inc., a Delaware corporation (including its Affiliates, “TWTC”). SBC,
AT&T and TWTC may be individually referred to as a “Party” and collectively
referred to as the “Parties.”

 

WITNESSETH

 

WHEREAS, SBC, AT&T and Merger Sub (as defined in the Merger Agreement) have
previously entered into that certain Agreement and Plan of Merger, dated as of
January 30, 2005 (the “Merger Agreement”), pursuant to which Merger Sub will be
merged with and into AT&T at the Effective Time; and

 

WHEREAS, AT&T and TWTC have previously entered into that certain Agreement
between Time Warner Telecom and AT&T Corp., dated as of January 1, 2001, and as
amended by that First Amendment to the Agreement, effective April 9, 2002, by
that Second Amendment to the Agreement, effective January 1, 2003, by that Third
Amendment to the Agreement, effective March 1, 2003, by that Fourth Amendment to
the Agreement, effective March 19, 2003, by that Fifth Amendment to the
Agreement, effective July 1, 2003, by that Sixth Amendment to the Agreement,
effective January 1, 2004 (the “Sixth Amendment”), by that Seventh Amendment to
the Agreement, effective August 1, 2004, by that Eighth Amendment to the
Agreement, effective December 1, 2004, and by that Ninth Amendment, effective
February 1, 2005 (the “Ninth Amendment,” and collectively, the “AT&T/TWTC
Agreement”), pursuant to which TWTC agreed to provide to AT&T the Services
described therein and pursuant to the terms thereof; and

 

WHEREAS, the AT&T/TWTC Agreement further requires that AT&T commit to pay TWTC
the Total Cumulative Revenue Commitment, as described therein; and

 

WHEREAS, SBC Telecom, Inc., an Affiliate of SBC, (“SBCT”) and TWTC have
previously entered into that certain Agreement, dated as of December 22, 2003,
pursuant to which TWTC agreed to provide certain services to SBCT (together with
any agreements for the provision by TWTC to SBCT of similar services, the
“SBCT/TWTC Agreements”); and

 

WHEREAS, TWTC acknowledges that it is a strong competitor of, and supplier to,
each of SBC and AT&T and, after the Effective Time, will remain a strong
competitor of, and supplier to, the Combined Business; and

 

WHEREAS, each of SBC and AT&T acknowledges that TWTC is a strong competitor of,
and supplier to, each of SBC and AT&T and, after the Effective Time, will remain
a strong competitor of, and supplier to, the Combined Business; and

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

3



--------------------------------------------------------------------------------

WHEREAS, each of the Parties agrees that it is in their respective best
interests to promote vigorous competition in the telecommunications industry
among product and service providers and, pursuant to that end, for TWTC to
remain a supplier of goods and services to industry participants;

 

WHEREAS, in order to further promote such competition, the Parties desire, among
other things, to (i) extend the term and otherwise modify the AT&T/TWTC
Agreement and (ii) include all revenue generated by the purchase of Eligible
Services by SBC and certain revenue generated by the purchase of Eligible
Services by Cingular in AT&T’s revenue commitments pursuant to the AT&T/TWTC
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

The following definitions shall apply whenever the words appearing in bold are
used in the Agreement:

 

“Affiliate” shall have the meaning ascribed to such term in Section 18.A.ii of
the AT&T/TWTC Agreement. A list of current SBC Affiliates is set forth in
Exhibit B attached hereto and incorporated by reference. Upon request, SBC shall
provide reasonable notice to TWTC of each entity that becomes an “Affiliate” of
SBC (other than AT&T and its Affiliates immediately prior to the Merger)
subsequent to the execution of this Agreement. For purposes of this Agreement,
Cingular, as defined below, will not be deemed to be an Affiliate of the
Combined Business.

 

“Agreement” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“Annual Revenue Commitment” shall have the meaning ascribed to such term in the
AT&T/TWTC Agreement.

 

“AT&T” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“AT&T/TWTC Agreement” shall have the meaning ascribed to such term in the
recitals to this Agreement.

 

“Change in Control” shall mean in or as a result of a transaction described
below with one of the companies set forth in Schedule I attached hereto,
including any Affiliate thereof, and such companies’ successors (“TWTC
Acquirors”):

 

(i) the consummation of the merger or consolidation of TWTC, directly or
indirectly, with or into a TWTC Acquiror (except a merger or consolidation in
which the holders of voting power of the TWTC immediately prior to such merger
or consolidation continue to hold at least 50% of the voting power of

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

4



--------------------------------------------------------------------------------

TWTC or the surviving or acquiring entity), (ii) the closing of the transfer
(whether by merger or consolidation or otherwise), in one transaction or a
series of related transactions, to a TWTC Acquiror, of TWTC’s securities if,
after such closing, the TWTC Acquiror, directly or indirectly, would hold 50% or
more of the outstanding voting power of TWTC or (iii) a sale of all or
substantially all of the assets of TWTC.

 

“Cingular” means Cingular Wireless LLC, a Delaware limited liability company,
and its Affiliates. For purposes of this Agreement, SBC, AT&T and the Combined
Business will not be deemed to be Affiliates of Cingular.

 

“Combined Business” means the combined business of SBC and AT&T upon the
effectiveness of the Merger. For the avoidance of doubt, the Parties acknowledge
and agree that “Combined Business” shall not include Cingular.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of management and policies of a person or entity, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Effective Time” shall mean the date on which the New York Certificate of Merger
has been filed by the Department of State of the State of New York or at such
later time as may be agreed by the parties to the Merger Agreement in writing
and specified in the New York Certificate of Merger.

 

“Eligible Services” shall have the meaning ascribed to such term in Section 30.B
of the AT&T/TWTC Agreement.

 

“Merger” shall mean the merger of Tau Merger Sub Corporation, a New York
corporation and a wholly-owned subsidiary of SBC Communications, Inc., with and
into AT&T Corp.

 

“Merger Agreement” shall have the meaning ascribed to such term in the recitals
to this Agreement.

 

“New York Certificate of Merger” shall mean that Certificate of Merger to be
executed, acknowledged and delivered to the Department of State of the State of
New York as provided in Section 904 of the New York Business Corporation Law, as
amended.

 

“Ninth Amendment” shall have the meaning ascribed to such term in the recitals
to this Agreement.

 

“Party” and “Parties” shall have the meanings ascribed to such terms in the
preamble to this Agreement.

 

“SBC” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“SBCT” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“SBC/TWTC Agreement” shall have the meaning ascribed to such term in the
recitals to this Agreement.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

5



--------------------------------------------------------------------------------

“Services” shall have the meaning ascribed to such term in the AT&T/TWTC
Agreement.

 

“Sixth Amendment” shall have the meaning ascribed to such term in the recitals
to this Agreement.

 

“Total Cumulative Revenue Commitment” shall have the meaning ascribed to such
term in the AT&T/TWTC Agreement.

 

“TWTC” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

ARTICLE II

 

EFFECTIVE DATE AND TERM

 

2.1 Effective Date and Term.

 

This Agreement shall become effective as of the Effective Time. Notwithstanding
the foregoing and for the avoidance of doubt, in no event shall this Agreement
become effective unless and until the Merger shall become effective. TWTC has no
pending filings and will submit no new filings with respect to the Merger
review, however, nothing in this section will be construed to mean that TWTC
will not comply with any government or state agency requests for information as
such requests relate to the Merger review or continue its normal course
regulatory activity as necessary. This Agreement will terminate pursuant to
ARTICLE VI.

 

ARTICLE III

 

AT&T/TWTC AGREEMENT

 

3.1 Amendments.

 

Subject to Section 8.6 of this Agreement, the AT&T/TWTC Agreement is hereby
amended as follows:

 

  3.1.1 Extension of Term. Section 2.A of the AT&T/TWTC Agreement, as
specifically amended pursuant to the Sixth Amendment, is hereby deleted and
replaced with the following Section 2.A:

 

2.A This Agreement will be effective as of the Effective Date (i.e. January 1,
2001), and will remain in effect for a term of ten (10) years from the Effective
Date (“Term”), unless terminated at an earlier date or unless renewed or
extended, as provided in this Agreement.

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

6



--------------------------------------------------------------------------------

  3.1.2 Revenue Commitment.

 

  3.1.2.1 Section 30.A.iii of the AT&T/TWTC Agreement, as specifically amended
pursuant to the Sixth Amendment, is hereby amended by adding the following
language to the end of Section 30.A.iii:

 

Notwithstanding the foregoing, Term years 9 and 10 shall be treated as a single
Term year ending December 31, 2010 (the “Extension Period”) (or such later date
as is required pursuant to the provisions of this Section 30.A.iii below), and
any Annual Deficiency for the Extension Period shall only become payable in
immediately available funds within thirty (30) days from the date of delivery of
the notice of non-compliance for the Extension Period, which shall occur no
earlier than the last business day of the calendar month following the month in
which the Extension Period ends. Consistent with Section 30.A.iii of the
AT&T/TWTC Agreement, no amounts paid during the Extension Period in respect of
any Annual Deficiency for any Term year prior to the Extension Period will apply
toward the satisfaction of the Annual Revenue Commitment for the Extension
Period.

 

*******.

 

  3.1.2.2 Table 1.A entitled “Annual Revenue Commitments and Total Cumulative
Revenue Commitment” is hereby deleted and replaced with the following Table 1.A:

 

Table 1.A

Annual Revenue Commitments and Total Cumulative Revenue Commitment

 

Term Year(s)

--------------------------------------------------------------------------------

  

1/1/05 to 12/31/05

(Year 5)

--------------------------------------------------------------------------------

  

1/1/06 to 12/31/06

(Year 6)

--------------------------------------------------------------------------------

  

1/1/07 to 12/31/07

(Year 7)

--------------------------------------------------------------------------------

  

1/1/08 to 12/31/08

(Year 8)

--------------------------------------------------------------------------------

  

1/1/09 to 12/31/10

(Years 9-10
(Extension
Period))

--------------------------------------------------------------------------------

Annual Revenue Commitments

   *******    *******    *******    *******    *******

Total Cumulative Revenue Commitment

  

*******

(See also the Ninth Amendment and Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

   *******

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

7



--------------------------------------------------------------------------------

  3.1.3 Pricing Principles Applicable During Extension Period.

 

  3.1.3.1 Section D.2.A of the AT&T/TWTC Agreement, as specifically amended
pursuant to the Sixth Amendment, is hereby amended, effective on the first day
of the Extension Period by adding the following language as an additional
paragraph at the end of Section D.2.A:

 

*******.

 

Section D.3.A of the AT&T/TWTC Agreement, as specifically amended pursuant to
the Sixth Amendment, is hereby amended, effective on the first day of the
Extension Period, to reinstate language that was deleted pursuant to the Sixth
Amendment by deleting the existing language (Intentionally deleted) in its
entirety and replacing it with the following Section D.3.A:

 

*******.

 

3.2 SBC and Cingular Purchases.

 

  3.2.1 Any purchase of Services from TWTC by SBC and/or any SBC Affiliate
(without regard to geographic location), whether pursuant to the SBC/TWTC
Agreements or otherwise, that would constitute purchases of Eligible Services
under the AT&T/TWTC Agreement, shall be applied to AT&T’s Annual Revenue
Commitments for the applicable year, to AT&T’s Total Cumulative Revenue
Commitment and to any other applicable revenue commitments of AT&T pursuant to
the AT&T/TWTC Agreement. For the avoidance of doubt, for all purchases by SBC
from TWTC made after the date of execution of this Agreement that would
constitute purchases of Eligible Services, SBC shall, at SBC’s option, receive
the benefit of all applicable terms and conditions of the AT&T/TWTC Agreement,
including terms relating to pricing of equivalent Services.

 

  3.2.2 Notwithstanding Section 3.2.1 above, the following purchases and
payments shall not be considered Eligible Services and shall not be applied to
AT&T’s Annual Revenue Commitments for the applicable year, to AT&T’s Total
Cumulative Revenue Commitment or to any other applicable revenue commitments of
AT&T pursuant to the AT&T/TWTC Agreement:

 

  3.2.2.1 Any reciprocal compensation payments or equivalent established by the
FCC and state regulatory agencies in conjunction with the pending inter-carrier
compensation reform and IP enabled service dockets, made by SBC, SBC Affiliates,
Combined Business or Affiliates of Combined Business (excluding AT&T and its
Affiliates immediately prior to the Merger) to TWTC as compensation for the
transport and termination of local traffic, as described in Section 251(b)(5) of
the Telecommunications Act of 1996 and ISP-bound traffic; and

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

8



--------------------------------------------------------------------------------

  3.2.2.2 . ********

 

  3.2.3 Any Services purchased by Cingular (without regard to geographic
location) that would constitute purchases of Eligible Services under the
AT&T/TWTC Agreement and that are in excess of ******* million in any calendar
year after the Effective Time shall be applied to AT&T’s Annual Revenue
Commitments for the applicable year, to AT&T’s Total Cumulative Revenue
Commitment and to any other applicable revenue commitments of AT&T pursuant to
the AT&T/TWTC Agreement. For the avoidance of doubt, Cingular shall, at
Cingular’s option, receive the benefit of all applicable terms and conditions of
the AT&T/TWTC Agreement for all purchases that would constitute purchases of
Eligible Services from TWTC made after the date of execution of this Agreement,
including terms relating to pricing of equivalent Services.

 

ARTICLE IV

 

FACILITIES INFORMATION, JOINT PLANNING DISCUSSIONS

AND USE OF FACILITIES

 

4.1 Facilities Information

 

During the term of the AT&T/TWTC Agreement, TWTC shall use commercially
reasonable efforts to provide all necessary facilities information in a form
mutually agreed to by Combined Business and TWTC, including all appropriate and
timely updates of the same. Combined Business shall, subject to the provisions
set forth in this Agreement, use commercially reasonable efforts to maintain the
facilities information in the Combined Business’ relevant database(s) so as to
promote the utilization of Services by the Combined Business.

 

4.2 Joint Planning Discussions.

 

During the term of the AT&T/TWTC Agreement, the Combined Business agrees to meet
with TWTC not less than annually at times and places to be agreed upon by TWTC
and the Combined Business to discuss geographic areas of mutual interest for the
purpose of determining whether it is in the mutual best interest of the Parties
for the Combined Business to utilize Services in new geographical markets not
currently served by TWTC or to utilize new services not currently offered by
TWTC, as well as other possible business arrangements. Any such determination
shall be subject to agreement at such time.

 

4.3 Use of Facilities.

 

Nothing in this Agreement shall be construed to prohibit (i) any Party from
using its own facilities or services or (ii) the Combined Business from using
the facilities or services of any third party.

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

9



--------------------------------------------------------------------------------

ARTICLE V

 

PRESS RELEASE

 

5.1 Press Release.

 

The Parties agree to issue the press release attached hereto as Exhibit A, at
such time and in such manner as the Parties mutually determine, but in any event
no later than Friday, June 3, 2005, unless otherwise agreed by the Parties. Any
other public announcement or similar publicity with respect to the Agreement,
and any statements (written or oral), submissions, filings, etc., by the
Combined Business or TWTC regarding this Agreement will be issued, if at all, at
such time and in such manner as the Parties mutually determine. The Parties
acknowledge that TWTC expects to file a current report on Form 8-K or any
Securities Exchange Commission (“SEC”) required filing regarding this Agreement;
and that the filing of the 8-K or any other reference to this Agreement in an
SEC filing will not be deemed to be a breach of any confidentiality agreement
executed by and among the Parties. TWTC will file the 8-K within 4 business days
of the execution of this Agreement.

 

ARTICLE VI

 

TERMINATION

 

For avoidance of doubt, termination by either Party pursuant to this Article VI
or any Article contained herein will not be deemed to be a termination of the
AT&T/TWTC Agreement. In such event, the provisions of the AT&T/TWTC Agreement
without giving effect to the amendments contained in this Agreement will
continue to apply.

 

6.1 Termination by Mutual Consent.

 

This Agreement may be terminated, without penalty or termination charges, by the
mutual written consent of all Parties hereto.

 

6.2 Termination by Either Party.

 

Any Party may, but shall not be obligated to, terminate this Agreement, without
penalty or termination charges:

 

  6.2.1 for a material breach by any other Party of its representations,
warranties, covenants, obligations or other agreements contained in this
Agreement, after the complaining non-defaulting Party provides sixty (60) days
written notice and if the defaulting Party fails to cure to the reasonable
satisfaction of the complaining non-defaulting Party within such sixty (60) day
notice period;

 

  6.2.2 without prior notice in the event that any Party other than the
terminating Party:

 

  6.2.2.1 ceases to do business as a going concern;

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

10



--------------------------------------------------------------------------------

  6.2.2.2 is unable or admits in writing its inability to pay its debts as they
become due;

 

  6.2.2.3 commences or authorizes a voluntary case or other proceeding seeking
liquidation, reorganization, suspension of payments or other relief with respect
to itself or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or makes a general assignment for the benefit of
creditors, or fails to pay a substantial portion of its debts as they become
due, or takes any corporate action to authorize any of the foregoing, is
insolvent, bankrupt or the subject of a receivership; or

 

  6.2.2.4 has any substantial part of its property subjected to any levy,
seizure, assignment or sale for or by any creditor or governmental agency
without such levy, seizure, assignment or sale being released, lifted, reversed,
or satisfied within ten (10) days.

 

6.3 Termination of Merger Agreement.

 

This Agreement shall terminate, without penalty or termination charges, upon the
termination of the Merger Agreement pursuant to its terms prior to the Effective
Time.

 

6.4 Change in Control Event.

 

*******

 

6.5 Termination of the AT&T/TWTC Agreement.

 

This Agreement shall terminate upon the termination of the AT&T/TWTC Agreement
as amended by Article III of this Agreement in accordance with its terms,
without penalty or termination charges beyond those contemplated by the terms of
the AT&T/TWTC Agreement

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

7.1 Standing and Authority.

 

Each Party represents and warrants to the other Parties that it has all
requisite corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated herein, that all corporate acts and
other proceedings required to be taken to authorize the execution, delivery and
performance hereof and the consummation of the transactions contemplated herein
have been duly and properly taken, and that this Agreement has been duly

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

11



--------------------------------------------------------------------------------

executed and delivered by it and constitutes the legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms.

 

ARTICLE VIII

 

GENERAL

 

8.1 Amendment.

 

No amendment of this Agreement shall be valid or binding on the Parties unless
such amendment shall be in writing and duly executed by an authorized
representative of each Party.

 

8.2 Assignment.

 

Subject to Section 8.6, no Party may assign or delegate any of its rights or
obligations under this Agreement, except to an Affiliate, without the consent of
the other Parties, such consent not to be unreasonably withheld or delayed.

 

8.3 Notices.

 

Any notice, request, instruction or other document to be given hereunder by any
Party to any other Party under any section of this Agreement shall be in writing
and shall be deemed given upon receipt if delivered personally or by telex or
facsimile, the next day if by express mail or overnight courier service or three
days after being sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or at such other address for a Party
as shall be specified by like notice provided that such notice shall be
effective only after receipt thereof):

 

If to SBC:    SBC Operations, Inc.      530 McCullough      San Antonio, TX
78215      Attn: Timothy Harden, President, EBS Data and Network Services     
Fax:    210.246.8705      Telephone:    210.246.8700 with a copy (which shall
not constitute notice) to:   

SBC Operations, Inc.

175 E. Houston

San Antonio, TX 78205

Attn: Wayne Watts, Senior Vice President & Associate General Counsel

     Fax:    210.351.3476      Telephone:    210.351.3257

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

12



--------------------------------------------------------------------------------

If to AT&T:   AT&T Corp.     Room 2A109     One AT&T Way     Bedminster, New
Jersey 07921     Attn: Robert P. Handal, Jr., Division Manager, CLEC Business
Development and Management     Fax:    908.234.8835     Telephone:   
908.234.4138 with a copy (which shall not constitute notice) to:   AT&T Law
Division   Room 3A121   One AT&T Way   Bedminster, New Jersey 07921     Attn:
Thomas G. Dagger, Network, Access and Local Services Law Vice President     Fax:
   281.664.9783     Telephone:    908.532.1866 If to TWTC:   Time Warner Telecom
Holdings Inc.     10475 Park Meadows Drive     Littleton, Colorado 80124    
Attn: Troy Knuckles, Vice President National Sales     Fax:    303.566.1011    
Telephone:    303.566.1323 with a copy (which shall not constitute notice) to:  
Time Warner Telecom, Inc.   10475 Park Meadows Drive   Littleton, Colorado 80124
  Attn: Tina Davis, Vice President & Deputy General Counsel     Fax:   
303.566.1010     Telephone:    303.566.1279

 

8.4 Costs, Expenses and Attorneys’ Fees.

 

Except as otherwise specifically agreed in writing, each Party shall be
responsible for its own expenses arising under this Agreement, including the
preparation of this Agreement.

 

8.5 Dispute Resolution.

 

All disputes and disagreements between the Parties that cannot be resolved by
mutual agreement regarding or relating to this Agreement (including, but not
limited to, the interpretation or construction of this Agreement, performance
and implementation concerns, and any potential claims, causes of action,
lawsuits, arbitration or related disputes) shall be resolved (i) prior to the

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

13



--------------------------------------------------------------------------------

Effective Time, in accordance with Section 31 of the AT&T/TWTC Agreement;
provided, however, that SBC shall have the right to appoint one member to the
Inter-Company Review Board and shall otherwise be considered a “Party” for the
purposes of such Section 31 and (ii) after the Effective Time, in accordance
with Section 31 of the AT&T/TWTC Agreement.

 

8.6 Entire Agreement; Further Agreements.

 

This Agreement constitutes the entire agreement and understanding of the Parties
hereto with respect to the subject matter contained therein. All other terms and
conditions in the AT&T/TWTC Agreement, shall remain in full force and effect and
be binding upon the appropriate Parties. In the event there are any conflicts or
inconsistencies between this Agreement and the AT&T/TWTC Agreement with regard
to the subject matter hereof, the terms of this Agreement shall control.

 

8.7 Execution.

 

This Agreement may be executed in counterparts each of which copies shall be
deemed an original.

 

8.8 Consent or Agreement.

 

In each case in which a Party’s consent approval or agreement is required or
requested hereunder, such Party shall not unreasonably withhold or delay such
consent or agreement.

 

8.9 Governing Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to choice of law provisions.

 

8.10 No Waiver.

 

The failure of any Party to insist upon or enforce strict performance by any
other Party of any provision of this Agreement or to exercise any right under
this Agreement shall not be construed as a waiver or relinquishment to any
extent of such Party’s right to assert or rely upon any such provision or right
in that or any other instance; rather, the same shall be and remain in full
force and effect.

 

8.11 Nonexclusive Dealings.

 

This Agreement does not prevent either Party from providing or purchasing
services to or from any other person.

 

8.12 Rules of Construction.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (a) words used in this Agreement, regardless of
the gender and number

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

14



--------------------------------------------------------------------------------

specifically used, shall be deemed and construed to include any other gender and
any other number as the context requires and (b) the descriptive headings in
this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

8.13 Severability.

 

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect by a
court or other authority of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision hereof and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and, in lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
it being the intent of the Parties to maintain the benefit of the bargain for
all Parties.

 

8.14 Third Party Beneficiaries; Disclaimer of Agency.

 

This Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein expressed or implied shall create or be construed to
create any third-party beneficiary rights hereunder, other than to permitted
assigns. Except for provisions herein expressly authorizing a Party to act for
another, nothing in this Agreement shall constitute a Party as a legal
representative or agent of another Party, nor shall a Party have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against or in the name or on behalf of another Party
unless otherwise expressly permitted by such other Party. Except as otherwise
expressly provided in this Agreement, no Party undertakes to perform any
obligation of another Party, whether regulatory or contractual, or to assume any
responsibility for the management of such other Party’s business. Nothing
contained in this Agreement shall be deemed or construed by the Parties or any
third party to create the relationship of principal and agent or of partnerships
or joint venture.

 

[signatures follow on next page]

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their respective authorized representatives as of the date first
written above.

 

SBC COMMUNICATIONS INC.       TIME WARNER TELECOM HOLDINGS INC.

By:

 

/s/ James S. Kahan

     

By:

 

/s/ Paul B. Jones

Name:

 

James S. Kahan

     

Name:

 

Paul B. Jones

Title:

  Sr. Executive Vice President-Corporate Development      

Title:

  Senior Vice President, General Counsel and Regulatory Policy

 

AT&T CORP. By:  

/s/ Regina M. Egea

Name:  

Regina M. Egea

Title:   Vice President, Global Access Strategy and Bandwidth Development
Product Management

 

Restricted Proprietary Information

For use and disclosure only to authorized employees, agents or contractors of
SBC, AT&T, TWTC

and their respective affiliates. Copies may not be made without the express
consent of SBC, AT&T and

TWTC.